Citation Nr: 1113372	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-41 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) "Tiger Team" in Cleveland, Ohio.  Jurisdiction over the appeal is retained by the RO in Oakland, California.

The Veteran testified before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, at his February 2011 hearing, the Veteran appeared to informally raise a new claim for entitlement to service connection for tinnitus.  See Hearing Transcript at p. 14 (reflecting complaints of "ringing in the ear as well").  This matter is referred to the RO for any action deemed appropriate.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that VA has fulfilled its duty to assist the claimant under the Veterans Claims Assistance Act of 2000 (VCAA).

As an initial matter, the Veteran has identified potentially relevant treatment records that have not yet been associated with the claims file.  First, during the July 2009 VA audiological examination, the Veteran indicated that he had prior hearing tests through work.  With regard to these private treatment records, the Agency of Original Jurisdiction (AOJ) should send a letter asking for him to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, so that these records can be identified and obtained.  In addition, he testified at the February 2011 hearing that he has been receiving treatment for his hearing loss disability at the McClellan and Menlo Park VA Medical Centers (VAMCs) in California, since 2008, and that he most recently had a hearing test conducted at Mather Field Air Force Base.  Hearing Transcript at p. 9-11.

VA must make reasonable efforts to assist a claimant in obtaining reasonably identified evidence and information necessary to substantiate a claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a)(1)-(2).  Therefore, a remand is required in order to attempt to obtain any relevant records from the McClellan and Menlo Park VAMCs, from Mather Field Air Force Base, and from any identified employers.  

Next, the Board finds that another VA audiological examination and opinion is required.  Since the July 2009 VA examination, the Veteran has provided lay statements and hearing testimony of extensive noise exposure in service.  Specifically, he explained that he was trained as an aviation machinist and aerial gunner in the U.S. Navy.  In support of his claim, he submitted service certificates indicating that he completed aviation machinist mate school in October 1944, that he completed naval air gunners school in December 1944, and that he was qualified as a combat aircrewman in March 1945.   He also offered testimony in February 2011 that he was exposed to loud noises from 50 caliber machine guns and from aircraft engine noise on the flight line as a result of these service occupations.  See Hearing Transcript at p. 3-6.

In this case, there is no dispute that the Veteran is competent to report being exposed to loud noises in service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).   On remand, therefore, the Veteran should be scheduled for a new audiology examination, and the VA examiner is directed to accept as fact that the Veteran was repeatedly exposed to loud noise in service in providing a nexus opinion concerning the etiology between current hearing loss and the in-service noise exposure.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should send a letter to the Veteran asking him to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any of his employers who required him to undergo a hearing test as part of his employment.  The AOJ should attempt to obtain copies of these employment hearing tests from any sources identified by the Veteran.  

2.  The AOJ should obtain copies of the recent hearing test conducted at Mather Field Air Force Base, as well as records of any other audiology treatment the Veteran has received at that facility.  

3.  The AOJ should obtain and associate with the claims file copies of all pertinent records of hearing tests and audiology treatment received at the McClellan and Menlo Park, California, VAMCs from 2008 to the present.  

4.  After the above development has been completed, the AOJ should schedule the Veteran for an audiological examination to determine the nature, extent, onset and etiology of his hearing loss.  Any and all indicated evaluations, if any, including audiometric and speech recognition using the Maryland CNC, should be performed.  The examiner must be provided with the claims folder for review.

As part of the examination report, the examiner is specifically directed to:  (1) accept as fact that the Veteran was repeatedly exposed to loud noise in service in providing a nexus opinion concerning the etiology between current hearing loss and the in-service noise exposure; (2) address the lay statements of record from the Veteran and his spouse asserting a history of progressive hearing loss starting in service and continuing on a continuous and worsening basis since that time; and (3) provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's current hearing loss is related to an event, injury, or disease in service, to include the conceded in-service noise exposure.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  In the extraordinary situation that a requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided.

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issue on appeal.  If the matter is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



